
	

113 HR 2727 IH: To amend the Land and Water Conservation Fund Act of 1965 to provide that not less than 40 percent of amounts available from the fund under that Act shall be available for the Land and Water Conservation Fund State Assistance Program.
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2727
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. McKinley (for
			 himself, Mrs. Lummis,
			 Mr. Gene Green of Texas, and
			 Mr. Lowenthal) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Land and Water Conservation Fund Act of 1965
		  to provide that not less than 40 percent of amounts available from the fund
		  under that Act shall be available for the Land and Water Conservation Fund
		  State Assistance Program.
	
	
		1.Allocation of funds for the
			 Land and Water Conservation Fund State Assistance ProgramSection 5 of the Land and Water Conservation
			 Fund Act of 1965 (16 U.S.C. 460l–7) is amended by inserting and not less
			 than 40 per centum of such appropriations shall be available for the Land and
			 Water Conservation Fund State Assistance Program after Not less
			 than 40 per centum of such appropriations shall be available for Federal
			 purposes.
		
